Citation Nr: 0902006	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  94-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcoholism to 
include any associated psychiatric disorder.

2.  Entitlement to an increased rating for postoperative 
residuals of an osteotomy of the left third metatarsal, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.  

4.  Propriety of reduction of the veteran's service-connected 
disability compensation due to incarceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1980.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Columbia, South 
Carolina, and in Winston-Salem, North Carolina.  The 
veteran's case was remanded by the Board for additional 
development in February 1999, February 2005, and July 2007.

The Board notes that in its February 1999 decision it 
determined that the issue of entitlement to service 
connection for alcoholism is on appeal from the initial 
denial of entitlement to service connection in an April 1981 
rating decision and, therefore, no new and material evidence 
is required to consider the claim.  Under the doctrine of law 
of the case, questions settled on a former appeal of the same 
case are no longer open for review.  See Browder v. Brown, 5 
Vet. App. 268, 270 (1993).  As such, judicial bodies will not 
generally review or reconsider issues that already have been 
decided in a previous appeal.  See McCall v. Brown, 6 Vet. 
App. 215 (1994) (citing Kori Corp. v. Wilco Marsh Buggies & 
Draglines, 761 F.2d 649, 657 (Fed. Cir. 1985)).  Therefore, 
the Board will continue to consider the claim of entitlement 
to service connection for alcoholism as an initial claim for 
service connection.

In October 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The entitlement to an increased rating for postoperative 
residuals of an osteotomy of the left third metatarsal, 
currently evaluated as 10 percent disabling, and entitlement 
to an increased rating for sinusitis, currently evaluated as 
10 percent disabling are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's alcoholism as a primary condition is of 
willful misconduct origin.

2.  Alcoholism is not related to a service connected disease 
or disability.

3.  On October 10, 2001, the veteran was incarcerated in a 
state prison system for conviction of a felony and the term 
of his incarceration exceeded 60 days.


CONCLUSIONS OF LAW

1.  The claim for direct service connection for alcoholism is 
precluded by law and the veteran's alcoholism is not is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 105(a), 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a), (d), 3.310 (2008).

2.  The reduction of the veteran's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from December 9, 2001, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were already 
decided and appealed prior to the enactment of the current 
section 5103(a) requirements in 2000.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In regard to the veteran's claim of entitlement to service 
connection for alcoholism to include any associated 
psychiatric disorder, the VCAA duty to notify has not been 
satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted as the veteran was reasonably expected 
to understand from the various notices provided by VA what 
was required to substantiate his claim of entitlement to 
service connection for alcoholism to include any associated 
psychiatric disorder.  The veteran's statements submitted 
during the course of the appeal as well as the veteran's and 
the representative's statements at the hearing of the claim 
on appeal, dated in October 2007, demonstrate an awareness of 
what was necessary to substantiate his or her claim.  Based 
on these statements, the Board finds that the veteran had 
actual knowledge of the information or evidence required to 
substantiate the veteran's claim of entitlement to service 
connection for alcoholism to include any associated 
psychiatric disorder.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 1981 to February 2004.  The veteran 
submitted private treatment records from Dr. C.T.W., dated in 
June 1978; Baptist Medical Center, dated November 1995 to 
October 1996; Providence Hospital, dated May 1995 to August 
1996; Richland Hospital, dated April 1995 to October 1996; 
Charter Rivers Memorial Health System, dated October 1995 to 
January 1996; Greenville Memorial Hospital, June 1991 to 
April 1995; Greenville Community Mental Health Center, dated 
in April 1994; South Carolina Department of Mental Hygiene, 
Morris Village, dated December 1981 to April 1982; Bryan 
Psychiatric Hospital, dated March 1983 to April 1983; Blue 
Ridge Mental Health Center, dated in September 1992; Patrick 
Harris Psychiatric Hospital, dated in April 1994; and PHS 
Correctional Care, and was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in July 2001.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In regard to the veteran's claim of whether the reduction of 
the veteran's service-connected disability compensation due 
to incarceration was proper, VCAA requirements are not 
applicable for two reasons.  First, the law and not the 
factual evidence is dispositive of this claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  Second, the issue on appeal 
arises under 38 U.S.C.A. § 5313, which requires a reduction 
of benefits for certain incarcerated veterans, and not from 
the receipt of a substantially complete application from the 
veteran.  See 38 U.S.C.A. § 5103(a).  Thus, the VCAA is not 
applicable to the appeal of the issue of whether the 
reduction of the veteran's service-connected disability 
compensation due to incarceration was proper, and further 
discussion of compliance with the VCAA in regard to this 
issue is not required.

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, a disease incurred during active service will not be 
deemed to have been incurred in line of duty if the disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  Alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause death or disability to 
the user.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), 
3.301(d).  This does not preclude service connection for an 
alcohol abuse disability secondary to a service-connected 
disability.  There must be clear medical evidence 
establishing that the alcohol abuse disability was indeed 
caused by a veteran's primary service-connected disability 
and that the alcohol abuse disability was not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381 (2001).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks entitlement to service connection for 
alcoholism to include any associated psychiatric disorder.  
The veteran's service medical records reveal that the veteran 
was diagnosed with alcoholism and was treated for alcohol 
abuse while in service.  In April 1978, upon admission into 
an alcohol treatment program, the veteran was noted be mildly 
depressed and the veteran reported that he has increasing 
depression when drinking.  In July 1980, upon admission into 
an alcohol treatment program, the veteran complained of 
depression.  In an August 1980 discharge from treatment note, 
the veteran was diagnosed with alcoholism in remission.  In a 
September 1980 note, the veteran was noted to have trouble 
sleeping for the prior three days with depression.  In 
November 1980, the veteran was diagnosed with a character 
disorder.  The veteran was noted on a Report of Medical 
Examination dated in December 1980 to have trouble sleeping 
with depression and nervousness.  However, the veteran was 
not diagnosed with depression while in service.

A review of the claims folder reveals that the veteran has 
been diagnosed with and treated for alcoholism since 
separation from service and during the entire period on 
appeal.  The voluminous medical evidence associated with the 
claims folder reveals numerous in and out-patient treatments 
for alcoholism since service.  A review of the claims folder 
reveals that, in addition to alcoholism, the veteran has been 
diagnosed variously with depressive reaction secondary to 
situation, depression, anxiety, schizophrenia, and psychosis 
since separation from service.  Although the Board has 
reviewed in detail the nine volumes of lay and medical 
evidence, the Board will focus on the evidence that addresses 
whether the condition is related to service.  See Newhouse v. 
Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In an August 1981 VA treatment note the veteran was diagnosed 
with depressive reaction secondary to situation.

In December 1981, February 1982, and from March to April 1983 
the veteran underwent private in-patient alcohol dependence 
treatment.  The veteran was not diagnosed at that time with 
any other psychiatric disorder.

In an April 1988 VA treatment record, the veteran is noted to 
have no evidence of depression or thought disorder.  In May 
1988 the veteran was noted to have a diagnosis of panic 
disorder, anxiety, and depression.  In June 1988 the veteran 
was noted to be prescribed with Xanax.  In a VA treatment 
note dated in May 1991 the veteran was diagnosed with 
anxiety.  Subsequently, in August 1992 the veteran was 
diagnosed with alcoholism.

In a private treatment note dated in July 1991 the veteran 
was diagnosed with depression and anxiety.  The physician 
indicated that the veteran's symptoms were consistent with 
substance abusers.  In a private examination report dated in 
December 1993 the veteran was diagnosed with alcohol abuse.  
In February 1994 the veteran was treated in a private 
emergency room and was noted to be intoxicated and psychotic.  
Subsequently in April 1994 the veteran was diagnosed with 
alcohol dependence.  In a January 1995 private emergency room 
treatment note the veteran was diagnosed with depression.

From April 1995 to May 1995 the veteran was treated with 
detoxification and was diagnosed with alcohol and cocaine 
dependence with a history of depression.  In an April 1995 
alcohol intoxication and history of alcoholism and drug use 
were noted in a treatment record.  In May 1995 the veteran 
was diagnosed in a treatment note with schizophrenia.  From 
October 1995 to January 1996 the veteran was diagnosed with 
schizoaffective disorder and alcohol dependence with 
depression in private treatment notes.

From July 1996 to April 1998 the veteran was diagnosed with 
alcohol abuse and withdrawal.  In March 2001 the veteran was 
diagnosed with anxiety disorder.

In July 2001 the veteran was afforded a VA C&P psychiatric 
examination.  The veteran was noted to have long-standing 
alcohol dependence and to have been through numerous 
hospitalizations and rehabilitations.  After examination, the 
veteran was diagnosed with alcohol and cocaine dependence and 
substance induced anxiety disorder.  The examiner noted that 
the veteran's anxiety was due to his substance dependence and 
that the veteran was not depressed.  The examiner stated that 
the veteran did not have any depressive symptoms that in any 
way demonstrated a longstanding chronic depression of a mild 
or moderate variety which would warrant a diagnosis of 
dysthymic disorder.  The examiner opined that the veteran did 
not have any mental disorder due to service or which were 
worsened thereby and that the veteran's diagnosis of alcohol 
and cocaine dependency are not the result of his anxiety 
disorder but the cause of it.

In light of the evidence, the veteran's claim of entitlement 
to service connection for alcoholism to include any 
associated psychiatric disorder must be denied.  Alcohol 
dependence is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the appellant seeks service connection 
for alcoholism on a primary basis, the claim must be denied 
as lacking legal merit.

In regard to entitlement to service connection for alcoholism 
to include any associated psychiatric disorder on a secondary 
basis, the Board notes that the preponderance of the evidence 
is against this claim.  The veteran is not currently service-
connected for any psychiatric disorder.  In addition, in a 
July 2001 examination the veteran was noted not to have any 
current psychiatric disorder and that any anxiety disorder 
noted is due to rather than the cause of the veteran's 
alcoholism.  Accordingly, the veteran's claim of entitlement 
to service connection for alcoholism to include any 
associated psychiatric disorder must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for alcoholism to include any psychiatric disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Propriety of Reduction

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In November 2001, VA obtained information that the veteran 
was incarcerated, effective October 10, 2001, for the felony 
of common law robbery in the state of North Carolina.  The 
veteran does not dispute that he was incarcerated on that 
date.

A September 2002 VA letter clearly notified the veteran of 
the proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.

In March 2003, the veteran's benefits were reduced to an 
amount equivalent to a 10 percent evaluation effective 
December 9, 2001, the 61st day of incarceration.  The 
reduction of benefits remained in effect until his release on 
June 24, 2002, at which time his full rate was restored.  The 
veteran does not contend and the evidence does not show that 
the conviction has been overturned.  Accordingly, the 
requirements for the reduction of the veteran's disability 
compensation benefits due to incarceration have been met.  38 
C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for alcoholism to include 
any associated psychiatric disorder is denied.

The reduction of the veteran's disability compensation 
benefits due to incarceration was proper and the veteran's 
appeal is denied.


REMAND

The veteran seeks entitlement to an increased rating for 
postoperative residuals of an osteotomy of the left third 
metatarsal, currently evaluated as 10 percent disabling, and 
entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.  

In the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge, the veteran indicated that he 
received continuous treatment for his residuals of an 
osteotomy of the left third metatarsal and sinusitis at the 
VA Medical Centers in Charlotte and Salisbury, North 
Carolina.  A review of the claims folder does not reveal any 
VA treatment records dated since February 2004.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  In light of the 
incomplete VA treatment records associated with the claims 
folder, the RO should attempt to obtain all VA medical 
records regarding the veteran's treatment dated since 
February 2004 from the VA Medical Centers in Charlotte and 
Salisbury, North Carolina.

The Board notes that the most recent examinations afforded 
the veteran in regard to his claims of entitlement to an 
increased rating for postoperative residuals of an osteotomy 
of the left third metatarsal, currently evaluated as 10 
percent disabling, and entitlement to an increased rating for 
sinusitis, currently evaluated as 10 percent disabling, are 
dated in July 2001.  VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his postoperative residuals of an 
osteotomy of the left third metatarsal and sinusitis 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, on remand, the veteran must be afforded examinations 
assessing the current nature, extent and severity of his 
disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
Medical Centers in Charlotte and 
Salisbury, North Carolina, dated since 
February 2004.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  After completion of the above 
development, the veteran should be 
afforded a VA examination or examinations 
to determine the current status of his 
service-connected postoperative residuals 
of an osteotomy of the left third 
metatarsal and sinusitis disabilities.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.

3.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


